COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 SHADY GROVE INC. AS LESSEE,                                   No. 08-10-00307-CV
                                                §
                   Appellant,                                     Appeal from the
                                                §
 v.                                                         345th Judicial District Court
                                                §
                                                              of Travis County, Texas
 TRAVIS COUNTY CENTRAL                          §
 APPRAISAL DISTRICT,                                        (TC# D-1-GN-09-003522)
                                                §
                   Appellee.


                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this

appeal. See TEX .R.APP .P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellant. See TEX .R.APP .P. 42.1(d).




December 8, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.